Citation Nr: 0006485	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-23 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for chronic 
psychiatric disability, including post traumatic stress 
disorder (PTSD), currently evaluated 30 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from December 1942 to June 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Phoenix 
Regional Office (RO) April 1996 rating decision which 
increased the rating of the service-connected chronic 
psychiatric disability from 10 to 30 percent, and denied 
service connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
irritability and short temper, difficulty getting along with 
people, social withdrawal, almost nightly nightmares, 
difficulty sleeping, and depression; his ability to establish 
effective or favorable relationships with people is 
considerably impaired.

2.  He served in combat in World War II where he was exposed 
to excessive noise and acoustic trauma; the evidence 
indicates that his current bilateral sensorineural hearing 
loss is likely the result of combat-related noise exposure.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the schedular criteria for a 50 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  Resolving the benefit of the doubt in the veteran's 
favor, his bilateral hearing loss developed as a result of 
combat-related acoustic trauma in World War II.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim:

The veteran's claim of increased rating for the service-
connected PTSD is well grounded as it is capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on his assertion that impairment 
resulting therefrom has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Once determined that a 
claim is well grounded, VA has a duty to assist in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant facts 
have been properly developed, and that VA has satisfied its 
duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991).

Under applicable criteria, disability ratings are determined 
by application of a schedule of ratings based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  VA has a duty to consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for psychiatric disability 
(anxiety psychoneurosis) was granted by RO rating decision in 
June 1945, and a 50 percent rating was assigned.  That 
decision was based on the veteran's service medical records 
documenting extensive inpatient and outpatient treatment for 
symptoms including anxiety, depression, and nightmares, shown 
to have had their onset due to combat-related stress in World 
War II.  Since the time of the initial award of service 
connection for psychiatric disability, the evaluation thereof 
has been periodically adjusted to reflect the severity of 
pertinent symptomatology (as reflected on VA psychiatric 
examinations in June 1946, July 1947, June 1948, June 1950, 
and June 1953).  At the time of the April 1996 RO rating 
decision which is the subject of this appeal, the service-
connected psychiatric disability was rated 10 percent 
disabling (such rating was assigned by June 1953 rating 
decision); in April 1996, the diagnosis of the service-
connected psychiatric disability was amended to reflect the 
presence of chronic PTSD; the rating of the disability was 
increased to 30 percent.

On VA psychiatric examination in August 1995, the veteran 
indicated that he was irritable and had a short temper, that 
he had frequent nightmares about his World War II combat, 
difficulty sleeping, could not tolerate being around other 
people, and that he felt depressed.  On examination, his 
affect was reserved but not inappropriate in "extreme 
degree;" his insight was limited but judgment was adequate 
to care for himself.  Chronic PTSD was diagnosed, and Global 
Assessment of Functioning (GAF) score "in the 60 range" was 
assigned.

On VA psychiatric examination in August 1997, the veteran 
indicated that he was unable to get along with people and was 
very short-tempered when dealing both with strangers and 
relatives, was irritable, experienced difficulty sleeping, 
almost nightly nightmares, depression and crying spells, 
intrusive thoughts, and flashbacks; he indicated that he did 
not participate in leisure activities and had no hobbies but 
noted that he enjoyed yard-work and walks; reportedly, he had 
a couple of friends but did not maintain much contact with 
them.  Reportedly, he was retired since 1979.  On 
examination, his memory was intact, but recent memory was 
mildly impaired; his speech was somewhat intense and terse, 
and he talked only in response to examiner's questions; there 
was no evidence of homicidal or suicidal ideation and 
continuity of thought was goal directed and logical; 
concentration was mildly impaired, mood was irritable, and 
range of affect was restricted; he was alert and responsive, 
judgment was good and insight fair, there was no evidence of 
delusions or ideas of reference, and abstract ability was 
concrete.  Chronic PTSD and depressive disorder were 
diagnosed, and a GAF score of 60 was assigned.  

VA medical records from June 1995 to October 1997 reveal 
intermittent treatment of various symptoms and illnesses.  In 
August 1997, the veteran indicated that he was irritable, 
restless, unable to concentrate, and unable to have restful 
sleep, feeling that the symptoms were getting progressively 
worse with time.  

At an April 1998 RO hearing, the veteran testified that his 
psychiatric disability (associated with symptoms including 
irritability, short temper, almost nightly nightmares, and 
difficulty sleeping) was gradually increasing, and noted that 
he was taking stress-relieving medication but denied any 
regular psychiatric treatment.  He indicated that he lived 
with his spouse of 53 years, had a good relationship with his 
children, and at times attended social functions at his 
veterans group.  

The VA Schedule of Ratings for Mental Disorders was amended 
and re-designated as 38 C.F.R. § 4.130 (1999), effective 
November 7, 1996.  Under the new regulation, the criteria for 
rating mental disorders has changed.  The veteran's service-
connected PTSD is currently rated 30 percent under the 
criteria in effect prior to November 7, 1996, 38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  Marcoux v. Brown, 10 Vet. App. 3, 6 
(1996), citing Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

The RO has reviewed this claim under both the old and new 
rating criteria applicable to mental disabilities.  Some of 
the criteria under the old regulations may be more liberal 
than under the new criteria; accordingly, the Board will also 
consider this case under both rating criteria.

Under regulations in effect prior to November 7, 1996, a 30 
percent rating was warranted under Code 9411, where there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating was warranted where the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, or by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  If the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired, or the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment, a 70 percent 
rating was warranted.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms in that 
section were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner which 
quantifies the degree of impairment for purposes of meeting 
the statutory requirement.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  The VA General Counsel concluded subsequently that 
the term "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability which is 
"more than moderate but less than rather large."  VA O.G.C. 
Prec. Op. No. 9-93 (Nov. 9, 1993).

Under regulations in effect on and after November 7, 1996, a 
30 percent rating is provided for PTSD under Code 9411 where 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted if there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted if there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

On close review of the file, the Board finds that the 
evidence supports a 50 percent rating of the veteran's 
service-connected PTSD under the criteria in effect prior to 
November 7, 1996, as the evidence reflects that there is 
considerable impairment in the ability to establish effective 
or favorable relationships with people.  38 C.F.R. § 4.132, 
Code 9411.  The entire evidence, as discussed above, reveals 
that although the veteran does not seek regular psychiatric 
treatment, he continues to manifest PTSD symptoms such as 
almost nightly nightmares, inability to get restful sleep, 
irritability and short temper, and social isolation.  
Although he has been married for more than 50 years and there 
is no indication of serious marital problems due to his PTSD, 
it appears that the marriage may function as well as it does 
precisely because it has been in effect for the better part 
of his life.  Moreover, although the veteran recently 
indicated that he has a "couple" of friends and 
occasionally attends social functions with his veterans' 
group, the evidence, overall, indicates that his ability to 
establish effective or favorable relationships with people is 
considerably impaired.  As indicated on VA psychiatric 
examination in August 1997, he does not get along with people 
and is very short-tempered and irritable when interacting 
with strangers and relatives alike; he does not engage in 
significant leisure activities and those which he does enjoy 
do not normally involve interaction with others (yard work 
and walks).  Thus, the Board believes that the severity of 
the service-connected psychiatric disability is consistent 
with evidence of considerable impairment in the ability to 
establish effective or favorable relationships with people.  

The evidence of record does not support an evaluation in 
excess of 50 percent for the veteran's service-connected 
psychiatric disability, including PTSD, under the "old" or 
"new" Diagnostic Code 9411.  Using first the "old" 
criteria, although his PTSD-related symptoms appear to be 
productive of considerable impairment, as discussed in detail 
above, they are not shown to be productive of severe 
impairment; he does not seek regular psychiatric treatment 
and is able to maintain his marriage and relations with some 
friends despite the presence of his PTSD-related symptoms, 
and there is no indication that his social relations are 
severely strained.  Finally, there is no indication that his 
ability to obtain or retain employment is severely impaired 
due to psychoneurotic symptoms; although he appears not to 
have been gainfully employed since 1979, there is no 
indication that his retirement was in any way related to his 
PTSD.  

Using the new criteria, the Board finds that an evaluation in 
excess of 50 percent for the veteran's PTSD is not warranted, 
as he does not exhibit symptoms required for the next greater 
evaluation.  38 C.F.R. § 4.130.  As indicated on VA 
psychiatric examination in August 1997, he continues to 
exhibit symptoms of irritability and short temper, nightmares 
and difficulty sleeping, mild impairment of short term 
memory, and concentration deficit, but there is no evidence 
showing frequent panic attacks or evidence of anger or 
circumstantial, circumlocutory or stereotyped speech, or 
difficulty in understanding complex commands; although his 
short term memory is impaired, the impairment is not of the 
severity showing that he is able to retain only highly 
learned material or is forgetting to complete tasks; his 
immediate and remote memory is intact.  While the evidence 
reveals that he has not been employed for many years, he has 
not indicated, nor has it been found during the course of 
clinical evaluations discussed above, that such unemployment 
or difficulty finding or retaining employment is due to his 
psychiatric disability symptoms.  Also, he has been married 
to his spouse for more than 50 years, and he is shown to be 
able to maintain his relationship with the spouse.  Thus, his 
psychiatric disability symptoms, overall, are consistent with 
the above-identified rating criteria for a 50 percent 
evaluation.  38 C.F.R. § 4.130, Code 9411 (1999).

Service connection claim:

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  Service connection may also be allowed 
on a presumptive basis for sensorineural hearing loss, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

In the case of a combat veteran, satisfactory lay or other 
evidence of service incurrence of injury, if consistent with 
the circumstances, conditions, or hardships of such service 
shall be accepted as sufficient proof of service connection 
notwithstanding that there is no official record of such 
incurrence in service.  38 U.S.C.A. § 1154(b).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The Court has held that lay observations of symptomatology 
are pertinent to the development of a claim of service 
connection, if corroborated by medical evidence.  See Rhodes 
v. Brown, 4 Vet. App. 124, 126-127 (1993).  The Court 
established the following rules with regard to claims 
addressing the issue of chronicity.  Chronicity under the 
provisions of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms; he or she is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic diagnosed disability.  Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy, 1 Vet. App. at 81.  A mere allegation that a 
disability is service connected is not sufficient; the 
veteran must submit evidence in support of his claim which 
would justify a belief by a fair and impartial individual 
that the claim is plausible.  In order for a claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and a current disability (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

The veteran's service medical records do not reveal reports 
or clinical findings indicative of hearing impairment, but 
they show that he was involved in combat during World War II; 
they indicate that he was in a "jeep wreck [in July 1944] 
and was thrown against a wall by an explosion," resulting in 
headaches, dizziness, nausea, vomiting, and insomnia.  It 
also appears that he was in a train wreck in 1943, after 
which he complained of headaches and hypersensitivity to 
noise.  

On VA psychiatric examination in June 1946, the veteran 
indicated, in pertinent part, that he was jumpy and bothered 
by noise; he reported having been rendered unconscious by a 
shell explosion during service.  After service separation, he 
reportedly worked as an auto mechanic.  On examination 
utilizing ordinary conversation test, he was found able to 
hear, with each ear, at a distance of 20 feet.

On VA psychiatric examination in July 1947, it was indicated 
that the veteran was employed as an auto mechanic, and that 
he was bothered by noise (sensitivity to noise was also 
indicated on examination in June 1948, June 1950, and June 
1953).

On VA audiological examination in August 1995, the veteran 
reported a history of sudden onset of left ear hearing loss 
in 1991.  On examination, bilateral sensorineural hearing 
loss was diagnosed, supported by audiometry findings.  

On VA audiological examination in August 1997, the veteran 
indicated that his hearing was impaired for more than 50 
years; he indicated that he was exposed to excessive noise 
and acoustic trauma during combat in World War II and noted 
that he was in charge of anti-aircraft guns during the 
invasion of Normandy.  Reportedly, diminished hearing became 
very noticeable 10 years earlier and was getting 
progressively worse.  On examination (including audiometry 
testing), bilateral sensorineural hearing loss was diagnosed.  
The examiner opined that the veteran's hearing loss may be 
due in part to noise exposure in service.

VA medical records from June 1995 to October 1997 reveal, in 
pertinent part, a June 1995 report of a history of sudden 
onset of left ear hearing loss in 1991; on examination, 
bilateral sensorineural hearing loss was diagnosed.

At an RO hearing in April 1998, the veteran testified that he 
was exposed to combat noise during World War II and he 
experienced gradually diminishing hearing since that time.  
Reportedly, he was mostly employed as a mechanic since 
service separation, but the work environment was not 
excessively noisy.  He indicated that he had some 
audiological evaluations by a private physician in the past, 
but that clinical records documenting audiological findings 
were unavailable as the physician retired a long time ago and 
his medical records were destroyed.  

Based on the foregoing, the Board finds in this case that 
there is an approximate balance of positive and negative 
evidence in connection with the claim of service connection 
for bilateral hearing loss.  38 C.F.R. § 3.102 (1999).  In 
particular, while no hearing impairment was diagnosed in 
service or for many years thereafter, the fact that the 
veteran had combat service in World War II, and that he 
sustained combat-related trauma to the head with loss of 
consciousness.  Such evidence more than adequately documents 
exposure to severe noise and acoustic trauma during service.  
38 U.S.C.A. § 1154(b).  

Although a hearing disability was initially diagnosed many 
years after service separation and he appears to have 
initially noticed a decreased ability to hear in about 1987 
(see August 1997 VA audiological examination report), the 
veteran's contention that his current hearing loss is the 
result of combat-related noise exposure (as opposed to any 
post-service cause) is not contradicted by any available 
evidence of record; although the record indicates that his 
post-service occupation was that of a mechanic (which may 
entail some exposure to noise), on several post-service VA 
compensation and pension examinations identified above, he 
indicated that he had an extremely low tolerance to noise 
since service; it thus appears unlikely that he would be able 
to perform prolonged work in a noisy environment or in a work 
place subjecting him to acoustic trauma.  Most importantly, 
the VA examiner opined in August 1997, that the veteran's 
hearing loss may at least in part be due to noise exposure in 
service.

There is a clear diagnosis of a hearing loss disability, the 
veteran is shown to have been exposed to combat-related noise 
in service, and the evidence indicates that his current 
hearing loss is at least partially related to in-service 
acoustic trauma.  Thus, it appears at least as likely as not 
that his current bilateral hearing loss developed as a result 
of exposure to combat-related noise.  Resolving the benefit 
of the doubt in his favor, the veteran prevails as to this 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating of 50 percent for the service-connected chronic 
psychiatric disability including PTSD is granted, subject to 
the law and regulations governing the payment of monetary 
awards.

Service connection for bilateral hearing loss is granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

